Case 7:21-cv-04342-VB Document 7 Filed 06/09/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
BEREL OSHRY, individually and on behalf of — :
all others similarly situated,
Plaintiff,
ORDER
V.
21 CV 4342 (VB)
PORTFOLIO RECOVERY ASSOCIATES,
LLC,
Defendant. :
x

 

The Court has been advised that the parties have settled this case. Accordingly, it is
hereby ORDERED that this action is dismissed without costs, and without prejudice to the right
to restore the action to the Court’s calendar, provided the application to restore the action is

made by no later than August 9, 2021. To be clear, any application to restore the action must be

 

filed by August 9, 2021, and any application to restore the action filed thereafter may be denied
solely on the basis that it is untimely.

All scheduled conferences or other scheduled court appearances are cancelled. Any
pending motions are moot.

The Clerk is instructed to close this case.

Dated: June 9, 2021
White Plains, NY

SO ORDERED:

Vl

Vincent L. Briccetti
United States District Judge

 
